UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2656



GERALD F. FLENTJE,

                                              Plaintiff - Appellant,

          versus


ITO CORPORATION OF BALTIMORE; INTERNATIONAL
LONGSHOREMEN’S ASSOCIATION, AFL-CIO; LOCAL
953, INTERNATIONAL LONGSHOREMEN’S ASSOCIATION,
AFL-CIO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2062-WMN)


Submitted:   October 24, 2000          Decided:     November 15, 2000


Before NIEMEYER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ransom J. Davis, LAW OFFICES OF RANSOM J. DAVIS,          Baltimore,
Maryland, for Appellant. Ernest L. Mathews, Elizabeth     Alexander,
GLEASON & MATHEWS, P.C., New York, New York; James R.     Rosenberg,
Paul D. Starr, ABATO, RUBENSTEIN & ABATO, P.A.,           Baltimore,
Maryland; Gil A. Abramson, HOGAN & HARTSON, L.L.P.,       Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald F. Flentje appeals the district court’s order dismiss-

ing his suit as barred by the statute of limitations.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Flentje v. ITO Corp., No. CA-99-2062-WMN (D.

Md. Nov. 10, 1999).     Further, because Flentje did not timely re-

quest discovery and because his complaint did not support a tolling

of the statute of limitations, we find that the district court did

not err in failing to order discovery.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2